Citation Nr: 0930361	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  08-20 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a back disability.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to 
February 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in July 2007, a statement of the case 
was issued in May 2008, and a substantive appeal was received 
in July 2008.

The Board notes that the August 2006 rating decision also 
denied entitlement to service connection for right hip pain, 
and the Veteran perfected an appeal.  In an October 2008 
rating decision, the RO granted entitlement to service 
connection for femoral acetabular impingement syndrome, right 
hip.  The grant of service connection for a right hip 
disability constituted a full award of the benefit sought on 
appeal as to that issue.  See Grantham v. Brown, 114 F. 3d 
1156, 1158 (Fed. Cir. 1997).  To date, the Veteran has not 
submitted a jurisdiction-conferring notice of disagreement as 
to the down-stream elements of effective date or compensation 
level within the applicable time period.  Thus, those issues 
are not currently in appellate status.  Id.

In February 2009, the Veteran submitted a VA Form 21-8940, 
Application for Increased Compensation Based on 
Unemployability, and also claimed entitlement to service 
connection for a left hip disability.  This is referred to 
the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In a statement received in February 2009, the Veteran stated 
that he is in receipt of Social Security Administration 
benefits due to his back disability.  As the Veteran's Social 
Security records have not previously been associated with the 
claims file and may be pertinent to the claim of entitlement 
to service connection for a back disability, these records 
should be requested.

Moreover, subsequent to the October 2008 supplemental 
statement of the case, the Veteran submitted private medical 
records from Health Centers of Northern New Mexico, 
pertaining to his back.  Such additional evidence should be 
considered in readjudicating the claim.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should request the Veteran's 
Social Security Administration (SSA) 
records, to specifically include any 
associated medical records.  If such 
efforts prove unsuccessful, documentation 
to that effect should be added to the 
claims folder.

2.  After undertaking any development 
deemed necessary, the RO should then 
review the expanded record, to include 
the evidence received in February 2009 
and any other evidence received since the 
most recent pertinent supplemental 
statement of the case, and determine if 
entitlement to the benefit sought on 
appeal is warranted.  The Veteran should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



